Title: To James Madison from Turell Tufts, 23 September 1801 (Abstract)
From: Tufts, Turell
To: Madison, James


23 September 1801, Paramaribo. Reports arrival of sloop Sally of Wilmington from Norfolk with only registry certificate and clearance. Captain said that sea letter, shipping papers, and crew listing were lacking because collector Davies at Norfolk told him they were unnecessary. Points out that sea letter is the document which all naval commanders who do not speak English ask to see. Urges increased caution by U.S. customs officers, “for should one privateer be successful, our whole Commerce would thereafter be exposed to general inspection & seizure.” Carelessness with these documents also promotes foreign misuse of American flag. States that governor’s original restriction of U.S. imports to fish, flour, and lumber for three months because of market glut is expected to be extended until supplies diminish.
 

   RC (DNA: RG 59, CD, Paramaribo, vol. 1). 2 pp.


   A full transcription of this document has been added to the digital edition.
